FILE COPY


                                  M A N D A T E

TO THE 148TH DISTRICT COURT of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 23rd day of April,
2015, the cause upon appeal to revise or reverse your judgment between

Trinity Ringelstein,                                                            Appellant,
                                            v.
The State Of Texas,                                                              Appellee.
CAUSE NO. 13-15-00124-CR                                         (Tr.Ct.No. 12CR2436-E)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered these causes on

appeal, concludes the appeals should be dismissed for want of jurisdiction. The Court

orders these appeals DISMISSED FOR WANT OF JURISDICTION in accordance with

its opinion.

       We further order this decision certified below for observance.


                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 31st day of August, 2015.




                                                 Cecile Foy Gsanger, CLERK